NUMBER 13-22-00103-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                         IN RE NAVNEET KAUR NANUA


                       On Petition for Writ of Mandamus.


                                       ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On March 17, 2022, relator Navneet Kaur Nanua filed a petition for writ of

mandamus with a request for emergency relief in the above-referenced cause. By one

issue, relator contends that the trial court erred by failing to timely hold a hearing on

relator’s applications for protective order. By request for emergency relief, relator seeks

to stay the trial court’s “Interim Orders on Children’s Travel to Texas for Spring Break,”

signed on March 15, 2022.
       The Court, having examined and fully considered the request for emergency relief

and the response thereto filed by Harjap Nanva, is of the opinion that it should be granted.

Accordingly, we grant the request for emergency relief, and we order the trial court’s

“Interim Orders on Children’s Travel to Texas for Spring Break,” signed on March 15,

2022, to be stayed pending further order of this Court, or until this case is finally decided.

See TEX. R. APP. P. 52.10(b).

       The Court requests that the real party in interest, Harjap Nanva, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten (10) days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                        PER CURIAM


Delivered and filed on the
18th day of March, 2022.




                                              2